DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a 371 of PCT/EP2018/060316 filed April 23, 2018, which claims foreign priority to FINLAND publication No. 20175561 filed June 15, 2017.
Status
This Office Action is in response to Applicants' Amendment and Remarks filed on July 23, 2021 in which Claims 1, 9, 12, 14 and 16-18 are cancelled, Claims 2-8, 10, 11 and 13 are amended to change the breadth of the claims, and new Claims 26-41 are added.  Claims 2-8, 10, 11, 13, 15 and 19-41 are pending in the instant application, which will be examined on the merits herein.  
Rejections Withdrawn
Applicant's arguments, see page 1, lines 16-19 of the Remarks filed July 23, 2021 regarding the 35 U.S.C. 112, 2nd paragraph rejection with respect to Claims 9 and 10 have been fully considered and are persuasive. The rejection of Claims 9 and 10 has been withdrawn in view of the cancelation of Claim 9 and the amendment of Claim 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4-8, 13, 15, 19, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 4,020,216, provided with the PTO-892 filed 3/25/2021) in view of Hashimoto (US Publication No. 2009/0018326 A1, provided with the PTO-892 filed 3/25/2021) and Wang et al (2011/0152818 A1, provided with the attached PTO-892).
	Applicants claim a cellulose based composition for manufacturing a film or foil, comprising (a) at least one polymer selected from the group consisting of cellulose acetate butyrate, cellulose acetate propionate, and ethyl cellulose, and (b) tall oil fatty acid ester, wherein the molar mass of said at least one polymer  is above 20,000 Da, and herein said composition comprises cellulose acetate butyrate in an amount of 10 to 90 weight-%, cellulose acetate propionate in an amount of 0 to 50 weight-%, ethyl cellulose in an amount of 0 to 40 weight-%, and tall oil fatty acid ester in an amount of 10 to 50 weight-%, based on the total weight of the composition.
	The Miller patent discloses a composition comprising cellulose acetate butyrate portion in portion 2 at 13.45% and a portion 4 comprising vinyl oxazoline ester of tall oil 
	The instantly claimed cellulose based composition differs from the composition disclosed in the Miller patent by claiming	 that the molar mass is above 20,000 Da.
	The Hashimoto publication discloses a melt film forming method that uses a cellulose acetate butyrate having a molecular weight of 190,000 Da. (see page 26, line  6 of paragraph no. [0279]). 
The instantly claimed cellulose based composition also differs from the composition disclosed in the Miller patent by claiming that the at least one polymer is at least 60 weight-% based on the total weight of the composition.
However, the Wang et al publication discloses melt-processed thermoplastic material film comprising cellulose acetate butyrate having a molecular weight of at least 20,000 g/mol and wherein the amount of said cellulose acetate butyrate ranges from about 20 wt.% to about 80 wt.% (see page 7, claims 10 and 11 of the Wang et al publication), which embraces the total amount of the at least one polymer of at least 60 weight-% recited in instant Claims 1 and 21 and  embraces the molar mass recited in instant Claim 6.
	The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Miller patent with the teaching of the Hashimoto publication and Wang et al publication 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the cellulose acetate butyrate disclosed in the Miller patent and the Wang et al publication with a cellulose acetate butyrate having a molecular weight above 20,000 Da in view of the recognition in the art, as suggested by the Hashimoto publication and the Wang et al publication, that cellulose acetate butyrate of such molecular weight is effective as a component for forming films.
Response to Arguments
Applicant’s arguments with respect to Claims 2, 4-8, 13, 15, 19, 21-23 and 25 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 10, 11, 15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US Patent No. 4,020,216, provided with the PTO-892 filed 3/25/2021) in view of Hashimoto (US Publication No. 2009/0018326 A1, provided with the PTO-892 filed 3/25/2021) and Wang et al (2011/0152818 A1, provided with the attached PTO-892) as applied to Claims 2, 4-8, 13, 15, 19, 22, 23 and 25 above, and further in view of Kobayashi et al (US Patent No. 5,914,188, provided with the attached PTO-892).
	Applicants claim a cellulose based composition according to claim 10, wherein the at least one other polymer comprises polybutylene succinate (PBS).
The information disclosed in the Miller patent in view of Hashimoto publication in the above rejection is incorporated into the current rejection, but is not repeated here.

	The Kobayashi et al patent discloses a film that use polybutylene succinate (see Examples 1-8 in column 14) in its preparation, which suggests that the present of polybutylene succinate in film compositions is known in the art.  The polybutylene succinate in the Koboayashi et al patent embraces the polybutylene succinate recited in instant Claims 10 and 24.  The Kobayashi et al patent also shows a coating liquid being coated on an unstretched film and dried by direct blowing to the film (see column 8, lines 44-47), which suggests that the use of a film blowing process as indicated in instant Claims 11 and 15 is known in the art. 
The rationale used to support a conclusion of obviousness in the instant rejection of the claims include the simple substitution of one known element for another to obtain predictable results.
One of ordinary skill in this art would be motivated to combine the teaching of the Miller patent in view of the Hashimoto publication and Wang et al publication with the Kobayashi et al patent to reject the instant claims since each of the references disclose film forming component in the composition coating procedures.  Even-though the Miller patent, Hashimoto publication, Wang et al publication and the Kobayashi et al patent disclose compositions intended for different uses in different technologies, however, the compositions in each of the references include film-forming components that comprise a film component, which embraces the instantly claimed cellulose based composition for manufacturing a film.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into a method for preparing a cellulose based composition and film of the Miller patent in view of the Hashimoto publication and Wang et al publication a polybutylene succinate compound in view of the recognition in the art, as suggested by the Kobayashi et al patent, that polybutylene succinate is effective as a component for forming films.
Response to Arguments


Allowable Subject Matter
Claims 3, 20, 27-34, 36 and 38-41 are allowed.

Claims 26, 35 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The reason for indicating allowable subject matter is that the prior art of record does not disclose a cellulose base composition that comprises a cellulose acetate butyrate in an amount of 10 to 80 weight-%, a cellulose acetate propionate in an amount of 10 to 80 weight-% and a tall oil fatty acid ester in an amount of 5 to 50 weight-%, based on the total weight of the composition.

Summary
	Claims 3, 20, 27-34, 36 and 38-41 are allowed; Claims 2, 4-8, 10, 11, 13, 15, 19 and 21-25 are rejected; and Claims 26, 35 and 37 are objected to.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVERETT WHITE whose telephone number is (571)272-0660. The examiner can normally be reached on M-F from 11 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang, Ph.D. can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Everett White/
Examiner, Art Unit 1623

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623